Bates, Judge,
delivered the opinion of the court.
Plaintiff sued defendant before a justice, and got judgment by default. More than ten days thereafter defendant moved the justice to set aside the judgment by default, and showed that he was a non-resident of the county. The justice overruled the motion, and the defendant took an appeal to the Law Commissioner’s Court. The Law Commissioner, on plaintiff’s motion, dismissed the appeal because the motion to set aside the judgment by default was not made in ten days after the judgment, and the defendant appealed to this court.
*262The second section of the minth article of the act regulating proceedings in justices’ courts (2 R. C., 971) provides that no appeal shall be taken from a judgment by default, unless within ten days after the rendering of such judgment application shall have been made to the justice .to set it aside and he shall have refused.
The third section provides that no appeal shall bo allowed unless it be made within ten days after the judgment rendered, or when judgment is by default, within ten days after the refusal of the justice to set it aside; “but if a nonresident of the county where the suit shall be instituted, the party shall in all cases of appeal allowed by this act have twenty days to make such appeal.” The extension of time to non-residents is of the time within which they may take appeals, and not of the time within which they may apply to have judgments by default set aside,'which is an entirely distinct matter, and provided for in a different section of the act.
If the defendant had within ten days from the judgment by default made application to have it set aside, he would have had twenty days from the time his application was refused within which to take his appeal, but he has not twenty days within which to apply to have the judgment set aside.
Judgment affirmed.